Citation Nr: 0631040	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  04-08 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for cervical strain.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel







INTRODUCTION

The veteran had active service from April 1985 to July 1987. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requested a Board hearing in his January 2005 
substantive appeal.  In a prior substantive appeal, dated 
February 2004, the veteran did not request a Board hearing.  
The RO sent the veteran a letter in February 2005, requesting 
clarification.  However, a response was not received.  
Considerations of due process mandate that the Board may not 
proceed with review of the claim on appeal without affording 
the veteran an opportunity for the requested hearing.  
Therefore, a remand is required to schedule a Board hearing.  
See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.704 (2005).

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO in accordance with the 
procedures set forth at 38 C.F.R. § 
20.704 and as per his request.  The RO 
should notify the veteran and his 
representative of the date of such 
hearing by sending a letter of 
notification to the veteran at his 
address of record, with a copy to his 
representative.

2.	Thereafter, the case should be returned 
to the Board for further appellate 
consideration.  By this remand, the 
Board intimates no opinion, either 
legal or factual, as to any final 
determination warranted in this case. 
No action is required of the veteran 
until he is notified by the RO. The 
purpose of this remand is to afford the 
veteran due process of law. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



